Exhibit 10.1

 

 

 

 

iCad, Inc.

$25,000,000

Common Stock

EQUITY DISTRIBUTION AGREEMENT

Dated: March 30, 2020

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.

   Description of Securities      1  

SECTION 2.

   Placements      2  

SECTION 3.

   Sale of Placement Securities by the Placement Agent      3  

SECTION 4.

   Suspension of Sales      3  

SECTION 5.

   Sale and Delivery to the Placement Agent; Settlement      3  

SECTION 6.

   Representations and Warranties      5  

SECTION 7.

   Covenants of the Company      14  

SECTION 8.

   Payment of Expenses      19  

SECTION 9.

   Conditions of the Placement Agent’s Obligations      20  

SECTION 10.

   Indemnity and Contribution by the Company and the Placement Agent      22  

SECTION 11.

   Representations, Warranties and Agreements to Survive Delivery      24  

SECTION 12.

   Termination of Agreement      24  

SECTION 13.

   Notices      25  

SECTION 14.

   Parties      25  

SECTION 15.

   Adjustments for Stock Splits      26  

SECTION 16.

   Governing Law, Time and Waiver of Jury Trial      26  

SECTION 17.

   Effect of Headings      26  

SECTION 18.

   Permitted Free Writing Prospectuses      26  

SECTION 19.

   Absence of Fiduciary Relationship      26  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

EXHIBITS

 

Exhibit A

  

—

  

Form of Placement Notice

Exhibit B

  

—

  

Authorized Individuals for Placement Notices

Exhibit C

  

—

  

Compensation

Exhibit D

  

—

  

Officer Certificate

Exhibit E    —    Issuer Free Writing Prospectus

 

i



--------------------------------------------------------------------------------

iCAD, INC.

$25,000,000

Common Stock

EQUITY DISTRIBUTION AGREEMENT

March 30, 2020

JMP Securities LLC

600 Montgomery Street, Suite 1100

San Francisco, California 94111

Ladies and Gentlemen:

iCad, Inc., a Delaware corporation (the “Company”), confirms its agreement (this
“Agreement”) with JMP Securities LLC (the “Placement Agent”), as follows:

SECTION 1. Description of Securities.

The Company agrees that, from time to time during the term of this Agreement, on
the terms and subject to the conditions set forth herein, it may issue and sell
through or to the Placement Agent, acting as agent and/or principal, shares (the
“Securities”) of the Company’s common stock, par value $0.01 per share (the
“Common Stock”), having an aggregate offering amount of up to $25,000,000.
Notwithstanding anything to the contrary contained herein, except as set forth
in a Placement Notice (as defined below), the parties hereto agree that
compliance with the limitations set forth in this Section 1 on the number of
Securities issued and sold under this Agreement shall be the sole responsibility
of the Company, and the Placement Agent shall have no obligation in connection
with such compliance. The issuance and sale of the Securities through the
Placement Agent will be effected pursuant to the Registration Statement (as
defined below) filed by the Company and declared effective by the Securities and
Exchange Commission (the “Commission”), although nothing in this Agreement shall
be construed as requiring the Company to offer, sell or issue its Common Stock
or any other securities under this Agreement, through the Placement Agent or
pursuant to the Registration Statement.

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3
(File No. 333-235887), including a base prospectus relating to certain
securities, including the Securities, to be issued from time to time by the
Company, and which incorporates by reference documents that the Company has
filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (collectively,
the “Exchange Act”). The Company has prepared a prospectus supplement
specifically relating to the Securities (the “Prospectus Supplement”) to the
base prospectus included as part of such registration statement. The Company
will furnish to the Placement Agent, for use by the Placement Agent, copies of
the base prospectus included as part of such registration statement, as
supplemented by the Prospectus Supplement. Except where the context otherwise
requires, such registration statement, as amended, when it became effective, and
any post-effective amendment thereto, including all documents filed as part
thereof or incorporated by reference therein, and including any information
contained in a Prospectus (as defined below) subsequently filed with the
Commission pursuant to Rule 424(b) under the Securities Act or deemed to be a
part of such registration statement pursuant to Rule 430B or 462(b) of the
Securities Act, or any subsequent registration statement on Form S-3 filed
pursuant to Rule 415(a)(6) under the Securities Act by the Company to cover any
securities registered pursuant the Registration



--------------------------------------------------------------------------------

Statement, including any Securities, as a result of the end of the three-year
period described in Rule 415(a)(5) of the Securities Act, is herein called the
“Registration Statement.” The base prospectus, including all documents
incorporated or deemed incorporated therein by reference to the extent such
information has not been superseded or modified in accordance with Rule 412
under the Securities Act (as qualified by Rule 430B(g) of the Securities Act),
included in the Registration Statement, as it may be supplemented by the
Prospectus Supplement, in the form in which such base prospectus and/or
Prospectus Supplement have most recently been filed by the Company with the
Commission pursuant to Rule 424(b) under the Securities Act, together with the
then issued Issuer Free Writing Prospectus(es) (as defined below), is herein
called the “Prospectus.” Any reference herein to the Registration Statement, the
Prospectus or any amendment or supplement thereto shall be deemed to refer to
and include the documents incorporated by reference therein, and any reference
herein to the terms “amend,” “amendment” or “supplement” with respect to the
Registration Statement or the Prospectus shall be deemed to refer to and include
the filing after the execution hereof of any document with the Commission deemed
to be incorporated by reference therein. Any reference herein to financial
statements and schedules and other information that is “contained,” “included”
or “stated” in the Registration Statement, the Prospectus or to any amendment or
supplement thereto (and all other references of like import) shall be deemed to
mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be. Any reference herein to the Registration
Statement, any Rule 462(b) Registration Statement (as defined below), the
Prospectus or any amendment or supplement to any of the foregoing shall be
deemed to include the copy filed with the Commission pursuant to the
Commission’s Electronic Data Gathering, Analysis and Retrieval system (“EDGAR”);
all references in this Agreement to any Issuer Free Writing Prospectus (other
than any Issuer Free Writing Prospectuses that, pursuant to Rule 433 under the
Securities Act, are not required to be filed with the Commission) shall be
deemed to include the copy thereof filed with the Commission pursuant to EDGAR.

SECTION 2. Placements.

Each time that the Company wishes to issue and sell Securities hereunder (each,
a “Placement”), it will notify the Placement Agent by email notice (or other
method mutually agreed to in writing by the parties) of the number of Securities
to be sold (such Securities, the “Placement Securities”), the time period during
which sales are requested to be made, any limitation on the number of Placement
Securities that may be sold in any one day and any minimum price below which
sales may not be made (a “Placement Notice”), the form of which is attached
hereto as Exhibit A. The Placement Notice shall originate from any of the
individuals from the Company set forth on Exhibit B (with a copy to each of the
other individuals from the Company listed on such exhibit), and shall be
addressed to each of the individuals from the Placement Agent set forth on
Exhibit B, as such Exhibit B may be amended from time to time. Provided that the
Company is otherwise in compliance with the terms of this Agreement, the
Placement Notice shall be effective immediately upon receipt by the Placement
Agent unless and until (i) the Placement Agent declines to accept the terms
contained therein for any reason, in its sole discretion, (ii) the entire amount
of the Placement Securities thereunder has been sold, (iii) the Company suspends
or terminates the Placement Notice or (iv) this Agreement has been terminated
under the provisions of Section 12. The amount of any discount, commission or
other compensation to be paid by the Company to the Placement Agent in
connection with the sale of the Placement Securities shall be calculated in
accordance with the terms set forth in Exhibit C. It is expressly acknowledged
and agreed that neither the Company nor the Placement Agent will have any
obligation whatsoever with respect to a Placement or any Placement Securities
unless and until the Company delivers a Placement Notice to the Placement Agent
and the Placement Agent does not decline such Placement Notice pursuant to the
terms set forth above, and then only upon the terms specified therein and
herein. In the event of a conflict between the terms of Sections 2 or 3 of this
Agreement and the terms of a Placement Notice, the terms of the Placement Notice
will control.

 

2



--------------------------------------------------------------------------------

SECTION 3. Sale of Placement Securities by the Placement Agent.

Subject to the provisions of Section 5(a), the Placement Agent, for the period
specified in the Placement Notice, will use its commercially reasonable efforts
consistent with its normal trading and sales practices and applicable laws,
rules and regulations and the rules of Nasdaq (as defined below) to sell the
Placement Securities up to the amount specified in the Placement Notice, and
otherwise in accordance with the terms of such Placement Notice (as such
Placement Notice may be amended). The Placement Agent will provide written
confirmation to the Company (including by email correspondence to each of the
individuals of the Company set forth on Exhibit B, if receipt of such
correspondence is actually acknowledged by any of the individuals to whom the
notice was sent, other than via auto-reply) no later than the opening of each
Trading Day (as defined below) immediately following the Trading Day on which it
has made sales of Placement Securities hereunder setting forth the number of
Placement Securities sold on such day, the compensation payable by the Company
to the Placement Agent pursuant to Section 2 with respect to such sales, and the
Net Proceeds (as defined below) payable to the Company, with an itemization of
the deductions made by the Placement Agent (as set forth in Section 5(b)) from
the gross proceeds that it receives from such sales. Subject to the terms of the
Placement Notice (as such Placement Notice may be amended), the Placement Agent
may sell Placement Securities by any method permitted by law deemed to be an “at
the market offering” as defined in Rule 415(a)(4) under the Securities Act.

For the purposes hereof, “Trading Day” means any day on which shares of Common
Stock are purchased and sold on the principal market on which the Common Stock
is listed or quoted and during which there has been no market disruption of,
unscheduled closing of or suspension of trading on such principal market.

SECTION 4. Suspension of Sales. The Company or the Placement Agent may, upon
notice (a “Suspension Notice”) to the other party in writing (including by email
correspondence to each of the individuals of the other party set forth on
Exhibit B, if receipt of such correspondence is actually acknowledged by any of
the individuals to whom the notice is sent, other than via auto-reply) or by
telephone (confirmed immediately by verifiable facsimile transmission or email
correspondence to each of the individuals of the other party set forth on
Exhibit B), suspend any sale of Placement Securities (a “Suspension”); provided,
however, that such suspension shall not affect or impair either party’s
obligations with respect to any Placement Securities sold hereunder prior to the
receipt of such notice. Each of the parties agrees that no such notice under
this Section 4 shall be effective against the other unless it is made to one of
the individuals named on Exhibit B hereto, as such Exhibit B may be amended from
time to time. While a Suspension is in effect any obligations under Sections
7(o), 7(p), 7(q) and 7(r) with respect to the delivery of certificates, opinions
or comfort letters to the Placement Agent, shall be waived.

SECTION 5. Sale and Delivery to the Placement Agent; Settlement.

(a) Sale of Placement Securities. On the basis of the representations and
warranties herein contained and subject to the terms and conditions herein set
forth, and unless the sale of the Placement Securities described therein has
been declined, suspended, or otherwise terminated in accordance with the terms
of this Agreement, the Placement Agent, for the period specified in the
Placement Notice, will use its commercially reasonable efforts consistent with
its normal trading and sales practices and applicable laws and regulations to
sell such Placement Securities up to the amount specified, and otherwise in
accordance with the terms of such Placement Notice. The Company acknowledges and
agrees that (i) there can be no assurance that the Placement Agent will be
successful in selling Placement Securities, (ii) the Placement Agent will incur
no liability or obligation to the Company or any other person or entity if it

 

3



--------------------------------------------------------------------------------

does not sell Placement Securities for any reason other than a failure by the
Placement Agent to use its commercially reasonable efforts consistent with its
normal trading and sales practices and applicable laws and regulations to sell
such Placement Securities as required under this Section 5, and (iii) the
Placement Agent shall be under no obligation to purchase Securities on a
principal basis pursuant to this Agreement, except as otherwise agreed by the
Placement Agent in the Placement Notice (as such Placement Notice may be
amended). The Placement Agent will not purchase Placement Securities for its own
account as principal unless expressly authorized to do so by the Company in a
Placement Notice (as such Placement Notice may be amended).

(b) Settlement of Placement Securities. Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Securities will
occur on the second (2nd) Trading Day (or such earlier day as is industry
practice for regular-way trading) following the date on which such sales are
made (each, a “Settlement Date”). The amount of proceeds to be delivered to the
Company on a Settlement Date against receipt of the Placement Securities sold
(the “Net Proceeds”) will be equal to the aggregate sales price received by the
Placement Agent at which such Placement Securities were sold, after deduction
for (i) the Placement Agent’s commission, discount or other compensation for
such sales payable by the Company pursuant to Section 2 hereof and (ii) any
other amounts due and payable by the Company to the Placement Agent hereunder
pursuant to Section 8 hereof.

(c) Delivery of Placement Securities. On or before each Settlement Date,
concurrently with the receipt by the Company of the Net Proceeds due to the
Company in respect of such Settlement Date, the Company will, or will cause its
transfer agent to, electronically transfer the Placement Securities being sold
by crediting the Placement Agent’s or its designee’s account (provided the
Placement Agent shall have given the Company written notice of such designee at
least one Trading Day prior to the Settlement Date) at The Depository Trust
Company through its Deposit and Withdrawal at Custodian System (“DWAC”) or by
such other means of delivery through the facilities of The Depository Trust
Company as may be mutually agreed upon by the parties hereto which in all cases
shall be freely tradable, transferable, registered shares in good deliverable
form. On each Settlement Date, the Placement Agent will deliver the related Net
Proceeds in same day funds to an account designated by the Company on, or prior
to, the Settlement Date. The Placement Agent will be responsible for providing
DWAC instruction or instruction for delivery by other means with regard to the
transfer of Placement Securities being sold. The Company agrees that if the
Company, or its transfer agent (if applicable), defaults in its obligation to
deliver Placement Securities on a Settlement Date (other than as a result of
failure by the Placement Agent to timely provide instructions for delivery), the
Company agrees that, in addition to and in no way limiting the rights and
obligations set forth in Section 10(a) hereto, it will (i) hold the Placement
Agent harmless against any loss, claim, damage, or reasonable and documented
expense (including reasonable and documented legal fees and expenses), as
incurred, arising out of or in connection with such default by the Company and
(ii) pay to the Placement Agent any commission, discount, or other compensation
to which it would otherwise have been entitled absent such default.

(d) Denominations; Registration. If requested by the Placement Agent at least
two Business Days prior to the Settlement Date, then in lieu of electronic
transfer, certificates for the Securities shall be delivered in such
denominations and registered in such names as the Placement Agent shall have
specified in such request. The certificates for the Securities, if any, will be
made available for examination and packaging by the Placement Agent in The City
of New York not later than noon (New York time) on the Business Day prior to the
Settlement Date. The term “Business Day” means each Monday, Tuesday, Wednesday,
Thursday or Friday that is not a day on which banking institutions in New York,
New York are generally authorized or obligated by law or executive order to
close.

 

4



--------------------------------------------------------------------------------

SECTION 6. Representations and Warranties.

Representations and Warranties by the Company. The Company represents and
warrants to the Placement Agent as of the date of the first Placement Notice
hereunder and as of each Representation Date (as defined herein) on which a
certificate is required to be delivered pursuant to Section 7(o) of this
Agreement and as of the time of each sale of any Securities pursuant to this
Agreement (the “Applicable Time”), and agrees with the Placement Agent, as
follows:

(a) Compliance with Registration Requirements. The Securities have been duly
registered under the Securities Act pursuant to the Registration Statement. The
Registration Statement has been declared effective under the Securities Act, or,
if applicable, with respect to any registration statement to be filed to
register the offer and sale of the Securities pursuant to Rule 462(b) under the
Securities Act, including the documents incorporated by reference therein, (a
“Rule 462(b) Registration Statement”), will be filed with the Commission and
become effective under the Securities Act no later than 10:00 P.M., New York
City time, on the date required to increase the dollar amount of Securities
available to be offered and sold under the Registration Statement, and no stop
order suspending the effectiveness of the Registration Statement or any Rule
462(b) Registration Statement and no proceedings for such purpose have been
instituted or are pending or, to the knowledge of the Company, are threatened by
the Commission, and any request on the part of the Commission for additional
information has been reasonably complied with.

At the respective times each of the Registration Statement, any Rule 462(b)
Registration Statement and any post-effective amendments thereto became or
becomes effective, the Registration Statement, any Rule 462(b) Registration
Statement and any amendments and supplements thereto complied and will comply in
all material respects with the requirements of the Securities Act. The Company
meets the requirements for use of Form S-3 under the Securities Act subject to
Instruction I.B.1 thereunder.

The Registration Statement, as of the date hereof and each effective date with
respect thereto, did not and will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading. Neither the Prospectus nor any
amendments or supplements thereto, as of their respective dates, and at each
Applicable Time and Settlement Date, as the case may be, included or will
contain an untrue statement of a material fact or omitted or will omit to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading.

The representations and warranties set forth in the immediately preceding
paragraph shall not apply to statements in or omissions from the Registration
Statement or the Prospectus, as amended or supplemented, made in reliance upon
and in conformity with information furnished to the Company in writing by the
Placement Agent expressly for use therein.

The copies of the Registration Statement and any Rule 462(b) Registration
Statement and any amendments thereto, any other preliminary prospectus, each
Issuer Free Writing Prospectus that is required to be filed with the Commission
pursuant to Rule 433 under the Securities Act and the Prospectus and any
amendments or supplements thereto delivered and to be delivered to the Placement
Agent (electronically or otherwise) in connection with the offering of the
Securities were and will be identical to the electronically transmitted copies
thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S-T. “Issuer Free Writing Prospectus” means any “issuer
free writing prospectus,” as defined in Rule 433 under the Securities Act,
relating to the Securities that (i) is required to be filed with the Commission
by the Company, (ii) is a “road show” that is a “written communication” within
the meaning of Rule 433(d)(8)(i) under the Securities Act whether or not
required to be filed with the Commission, or (iii) is exempt from filing
pursuant to Rule 433(d)(5)(i) under the Securities Act because it contains a
description of the Securities or of the offering that does not reflect the

 

5



--------------------------------------------------------------------------------

final terms, and all free writing prospectuses that are listed in Exhibit E
hereto, as such Exhibit E may be modified from time to time, in each case in the
form furnished (electronically or otherwise) to the Placement Agent for use in
connection with the offering of the Securities.

(b) Issuer Free Writing Prospectus. Each Issuer Free Writing Prospectus relating
to the Securities, as of its issue date and as of each Applicable Time and
Settlement Date, did not, does not and will not include any information that
materially conflicted, conflicts or will conflict with the information contained
in the Registration Statement or the Prospectus, including any incorporated
document deemed to be a part thereof that has not been superseded or modified;
each Issuer Free Writing Prospectus, as supplemented by and taken together with
the Prospectus, as of the Applicable Time and Settlement Date, did not include
an untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. The foregoing sentence does not
apply to statements in or omissions from any issuer free writing prospectus made
in reliance upon and in conformity with written information furnished to the
Company by the Placement Agent specifically for use therein.

(c) The Equity Distribution Agreement. This Agreement has been duly authorized,
executed and delivered by the Company.

(d) Authorization of the Securities. The Securities have been duly and validly
authorized and, when issued and delivered to and paid for by the Placement Agent
in accordance with the terms of this Agreement, will be duly and validly issued
and fully paid and non-assessable and will conform to the descriptions thereof
contained in the Prospectus; and the issuance of such Securities is not subject
to any preemptive or similar rights to subscribe for or purchase the Securities
that have not been duly waived. The Securities, when issued, will conform to the
description thereof set forth in or incorporated into the Registration Statement
and the Prospectus.

(e) No Applicable Registration or Other Similar Rights. There are no persons
with registration rights or other similar rights to have securities registered
pursuant to the Registration Statement or included in the offering contemplated
by this Agreement, except for such rights as have been duly waived in writing.

(f) No Material Adverse Effect. Except as otherwise disclosed in the
Registration Statement and the Prospectus, subsequent to the respective dates as
of which information is given in the Registration Statement and the Prospectus:
(i) there has been no material adverse effect, or any development that would
have a material adverse effect, on the condition, financial or otherwise, or in
the earnings, business, properties, operations, assets, liabilities or
prospects, whether or not arising from transactions in the ordinary course of
business, of the Company (any such effect being referred to herein as a
“Material Adverse Effect”); (ii) the Company has not incurred any material
liability or obligation, indirect, direct or contingent, including without
limitation any losses or interference with its business from fire, explosion,
flood, earthquakes, accident or other calamity, whether or not covered by
insurance, or from any strike, labor dispute or court or governmental action,
order or decree, that are material, individually or in the aggregate, to the
Company, or entered into any material transactions, in each case, not in the
ordinary course of business; and (iii) there has not been any material change in
the capital stock (other than the issuance of shares of Common Stock upon
pursuant to the Company’s employee stock purchase plan or the exercise of stock
options described as outstanding in, or the grant of options, restricted stock
or other equity-based awards under the Company’s existing equity incentive plans
described in, the Registration Statement and Prospectus) or any material
increase in any short-term or long-term indebtedness of the Company and there
has been no dividend or distribution of any kind declared, paid or made by the
Company on any class of capital stock, or any repurchase or redemption by the
Company of any class of capital stock.

 

6



--------------------------------------------------------------------------------

(g) Independent Registered Public Accounting Firm. BDO USA, LLP, who have
certified certain financial statements of the Company, is an independent
registered public accounting firm as required by the Securities Act and the
Public Company Accounting Oversight Board (United States) (the “PCAOB”). The
financial statements, together with related schedules and notes, filed with the
Commission as a part of the Registration Statement and the Prospectus comply in
all material respects with the requirements of the Securities Act and present
fairly, in all material respects, the financial position, results of operations,
cash flows and changes in stockholders’ equity of the Company on the basis
stated in the Registration Statement and the Prospectus at the respective dates
or for the respective periods to which they apply and such financial statements
and related schedules and notes have been prepared in conformity with U.S.
generally accepted accounting principles (“GAAP”) applied on a consistent basis
throughout the periods involved, except as disclosed therein. Except as
otherwise included therein, no historical or pro forma financial statements or
supporting schedules are required to be included or incorporated by reference in
the Registration Statement or the Prospectus under the Securities Act. The
interactive data in eXtensible Business Reporting Language included or
incorporated by reference in the Registration Statement fairly presents the
information called for in all material respects and has been prepared in
accordance with the Commission’s rules and guidelines applicable thereto. To the
Company’s knowledge, no person who has been suspended or barred from being
associated with a registered public accounting firm, or who has failed to comply
with any sanction pursuant to Rule 5300 promulgated by the PCAOB, has
participated in or otherwise aided the preparation of, or audited, the financial
statements, supporting schedules or other financial data filed with the
Commission as a part of the Registration Statement and the Prospectus.

(h) Company’s Accounting System. Except as otherwise disclosed in the
Registration Statement and the Prospectus, the Company has made and keeps books,
records and accounts, which, in reasonable detail, accurately and fairly reflect
the transactions and dispositions of the assets of the Company. The Company
maintains a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain accountability for assets; (iii) access to assets is
permitted only in accordance with management’s general or specific
authorization; (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences; and (v) the interactive data in eXtensible Business
Reporting Language included or incorporated by reference in the Registration
Statement and the Prospectus fairly presents the information called for in all
material respects and is prepared in accordance with the Commission’s rules and
guidelines applicable thereto.

(i) Disclosure Controls and Procedures; Deficiencies in or Changes to Internal
Control Over Financial Reporting. The Company maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15 (e) of the Exchange Act) that
comply with the requirements of the Exchange Act and, except to the extent that
the material weaknesses identified in the Registration Statement and the
Prospectus impair the effectiveness of the Company’s disclosure controls and
procedures, such disclosure controls and procedures are effective in all
material respects to perform the functions for which they were established.
Since the date of the latest audited financial statements included in the
Registration Statement and the Prospectus, (i) the Company has not been advised
of (A) any significant deficiencies in the design or operation of internal
controls that could adversely affect the ability of the Company to record,
process, summarize and report financial data, or any material weaknesses in
internal controls, except as otherwise disclosed in the Registration Statement
and the Prospectus, and (B) any fraud, whether or not material, that involves
management or other employees who have a significant role in the internal
controls of the Company, and (ii) since that date, except as otherwise disclosed
in the Registration Statement and the Prospectus, there has been no change in
the Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

 

7



--------------------------------------------------------------------------------

(j) Incorporation and Good Standing of the Company. The Company has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the State of Delaware, with power and authority (corporate and other) to
own, lease and operate its properties and conduct its business as described in
the Registration Statement and the Prospectus and to enter into and perform its
obligations under this Agreement, and has been duly qualified as a foreign
corporation for the transaction of business and is in good standing (or
equivalent) under the laws of each other jurisdiction in which it owns or leases
properties or conducts any business so as to require such qualification, except
where the failure so to qualify or be in good standing (or equivalent) would
not, individually or in the aggregate, have a Material Adverse Effect.

(k) Subsidiaries. The Company does not have any “significant subsidiaries” (as
defined in Rule 1-02 of Regulation S-X promulgated by the Commission) other than
those set forth on Schedule A hereto (each, a “Subsidiary”, collectively, the
“Subsidiaries”). Each Subsidiary has been duly incorporated (or organized) and
is validly existing as a corporation (or other organization) in good standing
(or equivalent) under the laws of the jurisdiction of its incorporation (or
organization), with power and authority to own, lease and operate its properties
and conduct its business as described in the Registration Statement and the
Prospectus. All of the issued and outstanding capital stock (or other ownership
interests) of each Subsidiary has been duly and validly authorized and issued,
is fully paid and non-assessable and, except as set forth in the Registration
Statement and the Prospectus, is owned by the Company free and clear of any
security interest, mortgage, pledge, lien, encumbrance, claim or equity.

(l) Capitalization and Other Capital Stock Matters. The Company has an
authorized capitalization as set forth in the Registration Statement and the
Prospectus, and all of the issued and outstanding shares of capital stock of the
Company have been duly and validly authorized and issued, are fully paid and
non-assessable and conform to the descriptions thereof contained in the
Prospectus; and none of the issued and outstanding shares of capital stock of
the Company are subject to any preemptive or similar rights.

(m) Stock Exchange Listing. The Securities are registered pursuant to
Section 12(b) or 12(g) of the Exchange Act and are listed on The Nasdaq Capital
Market (the “Nasdaq”), and the Company has taken no action designed to, or
likely to have the effect of, terminating the registration of the Securities
under the Exchange Act or delisting the Securities from the Nasdaq, nor has the
Company received any notification that the Commission or the Nasdaq is
contemplating terminating such registration or listing. To the Company’s
knowledge, it is in compliance with all applicable listing requirements of
Nasdaq.

(n) Non-Contravention of Existing Instruments; No Further Authorizations or
Approvals Required. The issue and sale of the Securities, the execution of this
Agreement by the Company and the consummation of the transactions herein
contemplated will not (i) conflict with or result in a breach or violation of
any of the terms or provisions of, or constitute a default under, any indenture,
mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company is a party or by which the Company is bound or to which any of
the property or assets of the Company is subject, that is filed as an exhibit to
or incorporated by reference into the Registration Statement, (ii) result in any
violation of the provisions of the certificate of incorporation or bylaws of the
Company, or (iii) result in any violation of any statute or any order, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Company or any of its properties, except, in the case of clauses (i) and
(iii) for any such conflict, violation, breach or default that would not have a
Material Adverse Effect; and no consent, approval, authorization, order of, or
registration or qualification of or with any such court or governmental agency
or body is required for the issue and sale of the Securities or the consummation
by

 

8



--------------------------------------------------------------------------------

the Company of the transactions contemplated by this Agreement, except the
registration under the Securities Act of the Securities and such consents,
approvals, authorizations, registrations or qualifications as may be required by
the Financial Industry Regulatory Authority, Inc. (“FINRA”) or under state
securities or blue sky laws in connection with the purchase and distribution of
the Securities by the Placement Agent.

(o) Compliance with Laws. The Company is not (i) in violation of its certificate
of incorporation or bylaws or (ii) in violation of any law, ordinance,
administrative or governmental rule or regulation applicable to the Company,
(iii) in violation of any decree of any court or governmental agency or body
having jurisdiction over the Company, or (iv) in default in the performance of
any obligation, agreement or condition contained in any bond, debenture, note or
any other evidence of indebtedness or in any agreement, indenture, lease or
other instrument to which the Company is a party or by which it or any of its
properties may be bound, except, in the case of clauses (ii), (iii) and (iv),
where any such violation or default, individually or in the aggregate, would not
have a Material Adverse Effect.

(p) No Material Actions or Proceedings. Other than as set forth in the
Registration Statement and the Prospectus, there are no legal or governmental
proceedings pending to which the Company is a party or of which any property of
the Company is the subject which, if determined adversely to the Company,
individually or in the aggregate, would have a Material Adverse Effect, or would
prevent or impair the consummation of the transactions contemplated by this
Agreement, or which are required to be described in the Registration Statement
and the Prospectus; and, to the Company’s knowledge, no such proceedings are
threatened or contemplated by governmental authorities or others. No labor
dispute with the employees of the Company exists, or, to the knowledge of the
Company, is imminent, which may, individually or in the aggregate, have a
Material Adverse Effect. The Company is not aware of any existing or imminent
labor disturbance by the employees of any of its principal contractors at any of
the Company’s facilities, which, individually or in the aggregate, may result in
a Material Adverse Effect.

(q) Intellectual Property Rights. The Company owns or has obtained all necessary
licenses for the patents, patent applications, patent rights, inventions,
know-how (including trade secrets and other unpatented and/or unpatentable
proprietary or confidential information, systems or procedures), trademarks,
service marks and trade names, and other intellectual property (collectively
“Intellectual Property”) described in the Registration Statement and the
Prospectus as being owned or licensed by it or which are necessary for the
conduct of its business as currently conducted or as currently proposed to be
conducted, except where the failure to so own or hold would not, individually or
in the aggregate, have a Material Adverse Effect. Except as disclosed in the
Registration Statement and the Prospectus, to the knowledge of the Company:
(i) there are no third parties who have rights to any Intellectual Property
except customary reversionary rights of third party licensors with respect to
Intellectual Property that are disclosed in the Registration Statement and the
Prospectus as licensed to the Company, and (ii) there is no infringement by
third parties of any Intellectual Property. Except as disclosed in the
Registration Statement and the Prospectus and except as would not, individually
or in the aggregate, have a Material Adverse Effect, there is no pending or, to
the knowledge of the Company, threatened action, suit, proceeding or claim by
others: (A) challenging the Company’s rights in or to any Intellectual Property,
and the Company is unaware of any facts which would form a reasonable basis for
any such action, suit, proceeding or claim; (B) challenging the validity,
enforceability or scope of any Intellectual Property, and the Company is unaware
of any facts which would form a reasonable basis for any such action, suit,
proceeding or claim; or (C) asserting that the Company infringes or otherwise
violates, or would, upon the commercialization of any product or service
described in the Registration Statement and the Prospectus as under development,
infringe or violate, any copyright, patent, trademark, trade name, service mark,
trade secret or other proprietary rights of others, and the Company is unaware
of any facts which would form a reasonable basis for any such action, suit,
proceeding or claim. The Company has taken all steps reasonably necessary to
secure its interest in the Company’s Intellectual Property, including obtaining
all

 

9



--------------------------------------------------------------------------------

necessary assignments from each of its employees, consultants and contractors
pursuant to a written agreement containing a present tense assignment of all
Intellectual Property created by such employee, consultant or contractor. The
Company has taken commercially reasonable steps to protect and maintain all
Company owned Intellectual Property, including without limitation to preserve
the confidentiality of any trade secrets. The Company is not in violation of any
Company License Agreements (as defined below). The license agreements by which
the Company has been licensed Intellectual Property owned by third parties
(“Company License Agreements”) are in full force and effect and constitute
legal, valid and binding obligations of Company, and to the knowledge of the
Company, the other parties thereto.

(r) All Necessary Permits, etc. The Company possesses all permits, licenses,
approvals, consents and other authorizations (collectively, “Permits”) issued by
the appropriate federal, state, local or foreign regulatory agencies or bodies
necessary to conduct the businesses now operated by it, except where the failure
to possess such permit, license, approval, consent or authorization would not,
individually or in the aggregate, have a Material Adverse Effect; the Company is
in compliance with the terms and conditions of all such Permits and all of the
Permits are valid and in full force and effect, except, in each case, where the
failure so to comply or where the invalidity of such Permits or the failure of
such Permits to be in full force and effect would not, individually or in the
aggregate, have a Material Adverse Effect; and the Company has not received any
notice of proceedings relating to the revocation or material modification of any
such Permits.

(s) Title to Properties. The Company has good and marketable title to all real
and personal property owned by it, in each case free and clear of all liens,
encumbrances and defects except as are described in the Registration Statement
and the Prospectus or as do not materially affect the value of such property and
do not interfere with the use made and proposed to be made of such property by
the Company; and any real property and buildings held under lease by the Company
are held under valid, subsisting and enforceable leases with such exceptions as
are not material and do not materially interfere with the use made and proposed
to be made of such property and buildings by the Company.

(t) Tax Law Compliance. All United States federal, state and foreign income and
franchise tax returns and other material tax returns of the Company required by
law to be filed have been filed (or the Company has duly requested extensions to
such filings) and such tax returns are true, complete and correct in all
material respects. All taxes required to be paid by the Company, and any related
or similar assessments, fines or penalties levied, which are due and payable,
have been paid, except for such taxes or assessments, if any, as are being
contested in good faith or assessments against which appeals have been or will
be promptly taken and as to which adequate reserves in conformity with GAAP have
been provided. The charges, accruals and reserves on the books of the Company in
respect of any income and corporation tax liability for any years not finally
determined are, in conformity with GAAP, adequate to meet any assessments or
re-assessments for additional income tax for any years not finally determined,
except to the extent of any inadequacy that would not result in a Material
Adverse Effect.

(u) Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks (including without limitation risks
related to clinical trials and product liability) and in such amounts as are
prudent and customary in the businesses in which it is engaged; the Company has
not been refused any insurance coverage sought or applied for, in each case that
would have a Material Adverse Effect; and the Company has no reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business as now conducted at a cost that would not
have a Material Adverse Effect.

(v) Compliance with Environmental Laws. The Company is not in violation of any
statute or any rule, regulation, decision or order of any governmental agency or
body or any court, domestic or

 

10



--------------------------------------------------------------------------------

foreign, relating to the use, production, disposal or release of hazardous or
toxic substances or relating to the protection or restoration of the environment
or human exposure to hazardous or toxic substances (collectively, “environmental
laws”), does not own or operate any real property contaminated with any
substance that is subject to any environmental laws, is not liable for any
off-site disposal or contamination pursuant to any environmental laws, and is
not subject to any claim relating to any environmental laws, which violation,
contamination, liability or claim, individually or in the aggregate, would have
a Material Adverse Effect; and the Company is not aware of any pending
investigation which might reasonably be expected to lead to such a claim.

(w) ERISA Compliance. To the knowledge of the Company, each employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), that is maintained, administered or
contributed to by the Company for employees or former employees of the Company
and its affiliates has been maintained in compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Internal Revenue Code of 1986, as
amended (the “Code”), except to the extent that failure to so comply,
individually or in the aggregate, would not have a Material Adverse Effect. No
prohibited transaction, within the meaning of Section 406 of ERISA or
Section 4975 of the Code has occurred with respect to any such plan excluding
transactions effected pursuant to a statutory or administrative exemption.

(x) Company Not an “Investment Company.” The Company is not and, after giving
effect to the offering and sale of the Securities as contemplated herein and the
application of the net proceeds therefrom as described in the Registration
Statement and the Prospectus, will not be an “investment company”, as such term
is defined in the Investment Company Act of 1940, as amended.

(y) No Price Stabilization or Manipulation; Compliance with Regulation M. The
Company has not taken, directly or indirectly, without giving effect to
activities of the Placement Agent, any action designed to or that would
reasonably be expected to cause or result in stabilization or manipulation of
the price of the Securities or of any “reference security” (as defined in Rule
100 of Regulation M under the Exchange Act (“Regulation M”)) with respect to the
Securities, whether to facilitate the sale or resale of the Securities or
otherwise, and has taken no action which would directly or indirectly violate
Regulation M.

(z) Related-Party Transactions. There are no business relationships or
related-party transactions involving the Company or any other person required to
be described in the Registration Statement and the Prospectus which have not
been described as required.

(aa) FINRA Matters. All of the information provided to the Placement Agent or to
counsel for the Placement Agent by the Company, its counsel, its officers and
directors and the holders of any securities (debt or equity) or options to
acquire any securities of the Company in connection with the offering of the
Securities is true, complete, correct and compliant in all material respects
with FINRA’s rules and any letters, filings or other supplemental information
provided to FINRA pursuant to FINRA Rules or NASD Conduct Rules is true,
complete and correct in all material respects.

(bb) Statistical and Market-Related Data. The statistical and market and
industry-related data included in the Registration Statement or the Prospectus
are based on or derived from sources which the Company believes to be reliable
and accurate in all material respects or represent the Company’s good faith
estimates that are made on the basis of data derived from such sources, and the
Company has obtained the written consent to the use of such data from such
sources to the extent required.

 

11



--------------------------------------------------------------------------------

(cc) Foreign Corrupt Practices Act. Neither the Company nor, to the knowledge of
the Company, any director, officer, agent, employee, affiliate or other person
acting on behalf of the Company has, in the course of its actions for, or on
behalf of, the Company (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
domestic government official, “foreign official” (as defined in the U.S. Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (collectively, the “FCPA”)) or foreign government employee from
corporate funds; (iii) violated or is in violation of any provision of the FCPA
or any applicable non-U.S. anti-bribery statute or regulation; or (iv) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any domestic government official, foreign official or foreign
government employee; and the Company and, to the knowledge of the Company, the
Company’s controlled affiliates have conducted their respective businesses in
compliance with the FCPA and have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, continued compliance therewith.

(dd) Money Laundering Laws. The operations of the Company are, and have been
conducted at all times, in compliance with applicable financial recordkeeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, the money laundering statutes of all applicable
jurisdictions, the rules and regulations thereunder and any related or similar
applicable rules, regulations or guidelines, issued, administered or enforced by
any governmental agency (collectively, the “Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

(ee) OFAC. Neither the Company nor, to the knowledge of the Company, after due
inquiry, any director, officer, agent, employee, affiliate or person acting on
behalf of the Company is currently subject to any U.S. sanctions administered by
the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”);
and the Company will not directly or indirectly use the proceeds of this
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, or any joint venture partner or other person or entity, for the
purpose of financing the activities of or business with any person, or in any
country or territory, that currently is the subject to any U.S. sanctions
administered by OFAC or in any other manner that will result in a violation by
any person (including any person participating in the transaction whether as
underwriter, advisor, investor or otherwise) of U.S. sanctions administered by
OFAC.

(ff) Brokers. Except pursuant to this Agreement, there is no broker, finder or
other party that is entitled to receive from the Company any brokerage or
finder’s fee or other fee or commission as a result of any transactions
contemplated by this Agreement.

(gg) Forward-Looking Statements. Each financial or operational projection or
other “forward-looking statement” (as defined by Section 27A of the Securities
Act or Section 21E of the Exchange Act) contained in the Registration Statement
or the Prospectus (i) was so included by the Company in good faith and with
reasonable basis after due consideration by the Company of the underlying
assumptions, estimates and other applicable facts and circumstances and (ii) is
accompanied by meaningful cautionary statements identifying those factors that
could cause actual results to differ materially from those in such
forward-looking statement. No such statement was made with the knowledge of an
executive officer or director of the Company that it was false or misleading.

(hh) Regulatory Compliance. Except as described in the Registration Statement
and the Prospectus, and except as would not, individually or in the aggregate,
have a Material Adverse Effect: (i) the Company has not received any notice of
adverse filing, warning letter, untitled letter or other similar

 

12



--------------------------------------------------------------------------------

correspondence or notice from the U.S. Food and Drug Administration, or any
other court or arbitrator or federal, state, local or foreign governmental or
regulatory authority or other governmental entity performing functions similar
to those performed by the FDA, alleging or asserting noncompliance with the
Federal Food, Drug and Cosmetic Act (21 U.S.C. § 301 et seq.) (the “FFDCA”), or
similar law; (ii) the Company is and has been in compliance with applicable
health care laws, including without limitation, the FFDCA, the federal
Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)), the civil False Claims Act (31
U.S.C. § 3729 et seq.), the criminal False Claims Law (42 U.S.C. § 1320a-7b(a)),
the Civil Monetary Penalties Law (42 U.S.C. § 1320a-7a), the Health Insurance
Portability and Accountability Act of 1996 (42 U.S.C. § 1320d et seq.), as
amended by the Health Information Technology for Economic and Clinical Health
Act of 2009 (42 U.S.C. § 17921 et seq.) the exclusion laws (42 U.S.C. §
1320a-7), Medicare (Title XVIII of the Social Security Act), Medicaid (Title XIX
of the Social Security Act), and the Patient Protection and Affordable Care Act
of 2010, as amended by the Health Care and Education Affordability
Reconciliation Act of 2010, including, without limitation, the Physician
Payments Sunshine Act (42 U.S.C. § 1320a-7h), and the regulations promulgated
pursuant to such laws, and comparable state laws, and all other local, state,
federal, national, supranational and foreign laws, manual provisions, policies
and administrative guidance relating to the regulation of the Company
(collectively, “Health Care Laws”); (iii) the Company possesses all licenses,
certificates, approvals, clearances, authorizations, permits and supplements or
amendments thereto required by any such Health Care Laws and/or to carry on its
businesses as now or proposed to be conducted (“Authorizations”) and such
Authorizations are valid and in full force and effect and the Company is not in
violation of any term of any such Authorizations; (iv) the Company has not
received notice of any ongoing claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any U.S. or
non-U.S. federal, state, local or other governmental or regulatory authority,
governmental or regulatory agency or body, court, arbitrator or self-regulatory
organization (each, a “Governmental Authority”) or third party alleging that any
product operation or activity is in violation of any Health Care Laws or
Authorizations or has any knowledge that any such Governmental Authority or
third party is considering any such claim, litigation, arbitration, action,
suit, investigation or proceeding; (v) the Company has not received written
notice that any Governmental Authority has taken, is taking or intends to take
action to limit, suspend, modify or revoke any Authorizations or has any
knowledge that any such Governmental Authority is considering such action;
(vi) the Company has filed, obtained, maintained or submitted all material
reports, documents, forms, notices, applications, records, claims, submissions
and supplements or amendments as required by any Health Care Laws or
Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
complete and correct in all material respects and not misleading on the date
filed (or were corrected or supplemented by a subsequent submission); and
(vii) the Company has not, either voluntarily or involuntarily, initiated,
conducted, or issued or caused to be initiated, conducted or issued, any recall,
market withdrawal or replacement, safety alert, post-sale warning, “dear doctor”
letter, or other notice or action relating to the alleged lack of safety or
efficacy of any product or any alleged product defect or violation and, to the
knowledge of the Company, no third party has initiated or conducted any such
notice or action.

(ii) Clinical Data. To the knowledge of the Company, the research, studies and
tests conducted by or on behalf of the Company have been and, if still pending,
are being conducted with reasonable care and in accordance with experimental
protocols, procedures and controls pursuant to all Health Care Laws and
Authorizations, except where such noncompliance would not have a Material
Adverse Effect; the descriptions of the results of such research, studies and
tests contained in the Registration Statement and the Prospectus are accurate
and complete in all material respects and fairly present the data derived from
such research, studies, and tests; except to the extent disclosed in the
Registration Statement and the Prospectus, the Company is not aware of any
research, studies or tests, the results of which the Company believes reasonably
call into question the research, study or test results described or referred to
in the Registration Statement and the Prospectus when viewed in the context in

 

13



--------------------------------------------------------------------------------

which such results are described; the Company has not received any written
notices or written correspondence from any Governmental Authority requiring the
termination, suspension or material modification of any research, study or test
conducted by or on behalf of the Company that are described in the Registration
Statement and the Prospectus or the results of which are referred to in the
Registration Statement and the Prospectus.

Any certificate signed by any officer of the Company delivered to the Placement
Agent or to counsel for the Placement Agent pursuant to the terms or provisions
of this Agreement shall be deemed a representation and warranty by the Company
to the Placement Agent as to the matters covered thereby.

SECTION 7. Covenants of the Company. The Company covenants with the Placement
Agent as follows:

(a) Registration Statement Amendment. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Securities is
required to be delivered by the Placement Agent under the Securities Act
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), (i) the Company will notify the Placement
Agent promptly of the time when any subsequent amendment to the Registration
Statement, other than documents incorporated by reference or amendments not
related to the Placement Securities, has been filed with the Commission and/or
has become effective or any subsequent supplement to the Prospectus related to
the Placement Securities has been filed and of any comment letter from the
Commission or any request by the Commission for any amendment or supplement to
the Registration Statement or Prospectus related to the Placement Securities or
for additional information; (ii) the Company will prepare and file with the
Commission, promptly upon the Placement Agent’s reasonable request, any
amendments or supplements to the Registration Statement or Prospectus that, in
the Placement Agent’s reasonable opinion, may be necessary or advisable to
comply with applicable law in connection with the distribution of the Placement
Securities by the Placement Agent (provided, however, that the failure of the
Placement Agent to make such request shall not relieve the Company of any
obligation or liability hereunder, or affect the Placement Agent’s right to rely
on the representations and warranties made by the Company in this Agreement and,
provided further, that the only remedy the Placement Agent shall have with
respect to the failure to make such filing shall be to cease making any sales
under this Agreement until such amendment or supplement is filed); (iii) the
Company will not file any amendment or supplement to the Registration Statement
or Prospectus, other than documents incorporated by reference, relating to the
Placement Securities or a security convertible into the Placement Securities
unless a copy thereof has been submitted to the Placement Agent within a
reasonable period of time before the filing and the Placement Agent has not
reasonably objected thereto within a reasonable period of time (provided,
however, that the failure of the Placement Agent to make such objection shall
not relieve the Company of any obligation or liability hereunder, or affect the
Placement Agent’s right to rely on the representations and warranties made by
the Company in this Agreement and the Company has no obligation to provide the
Placement Agent any advance copy of such filing or to provide the Placement
Agent any opportunity to object to such filing if such filing does not name the
Placement Agent and does not relate to the transactions contemplated by this
Agreement, and provided, further, that the only remedy the Placement Agent shall
have with respect to the failure by the Company to obtain such consent shall be
to cease making sales under this Agreement); (iv) if requested by the Placement
Agent, the Company will furnish to the Placement Agent at the time of filing
thereof a copy of any document that upon filing is deemed to be incorporated by
reference into the Registration Statement or Prospectus, except for those
documents available via EDGAR; and (v) the Company will cause each amendment or
supplement to the Prospectus, other than documents incorporated by reference, to
be filed with the Commission as required pursuant to the applicable paragraph of
Rule 424(b) of the Securities Act (without reliance on Rule 424(b)(8) of the
Securities Act). The determination to file or not file any amendment or
supplement with the Commission under this Section 7(a), based on the Company’s
reasonable opinion or reasonable objections, shall be made exclusively by the
Company.

 

14



--------------------------------------------------------------------------------

(b) Notice of Commission Stop Orders. The Company will advise the Placement
Agent, promptly after it receives notice or obtains knowledge thereof, of the
issuance or threatened issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement, or of the suspension of the
qualification of the Placement Securities for offering or sale in any
jurisdiction, or of the initiation or threatening of any proceedings for any of
such purposes, or of any examination pursuant to Section 8(e) of the Securities
Act concerning the Registration Statement or if the Company becomes the subject
of a proceeding under Section 8A of the Securities Act in connection with the
offering of the Securities. The Company will use commercially reasonable efforts
to prevent the issuance of any stop order or to obtain its withdrawal if such a
stop order should be issued.

(c) Delivery of Registration Statement and Prospectus. Except to the extent such
documents have been publicly filed with the Commission pursuant to EDGAR, upon
the Placement Agent’s request, the Company will furnish to the Placement Agent
and its counsel (at the expense of the Company) copies of the Registration
Statement, the Prospectus (including all documents incorporated by reference
therein) and all amendments and supplements to the Registration Statement or
Prospectus, and any Issuer Free Writing Prospectuses, that are filed with the
Commission during any period in which the Prospectus is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities and at such
locations as the Placement Agent may from time to time reasonably request.

(d) Continued Compliance with Securities Laws. If at any time when a Prospectus
is required by the Securities Act to be delivered in connection with a pending
sale of the Placement Securities (including, without limitation, pursuant to
Rule 172 under the Securities Act), any event shall occur or condition shall
exist as a result of which it is necessary to amend the Registration Statement
together with the Prospectus in order that the Prospectus will not include any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein not misleading in the light of the
circumstances existing at the time it is delivered to a purchaser, or if it
shall be necessary at any such time to amend the Registration Statement together
with the Prospectus in order to comply with the requirements of the Securities
Act, the Company will promptly notify the Placement Agent to suspend the
offering of Placement Securities during such period and the Company will
promptly prepare and file with the Commission such amendment or supplement as
may be necessary to correct such statement or omission or to make the
Registration Statement and the Prospectus comply with such requirements, and the
Company will furnish to the Placement Agent such number of copies of such
amendment or supplement as the Placement Agent may reasonably request. If at any
time following the issuance of an Issuer Free Writing Prospectus there occurred
or occurs an event or development as a result of which such Issuer Free Writing
Prospectus conflicted, conflicts or would conflict with the information
contained in the Registration Statement or the Prospectus or included, includes
or would include an untrue statement of a material fact or together with the
Prospectus omitted, omits or would omit to state a material fact necessary in
order to make the statements therein, in the light of the circumstances,
prevailing at that subsequent time, not misleading, the Company will promptly
notify the Placement Agent to suspend the offering of Placement Securities
during such period and the Company will, subject to Section 7(a) hereof,
promptly amend or supplement such Issuer Free Writing Prospectus to eliminate or
correct such conflict, untrue statement or omission. Notwithstanding the
foregoing, the Company may delay any amendment or supplement required by this
Section 7(d) if, in the reasonable judgment of the Company, it is in the best
interests of the Company to do so.

 

15



--------------------------------------------------------------------------------

(e) Blue Sky and Other Qualifications. The Company will use its commercially
reasonable efforts, in cooperation with the Placement Agent, to qualify the
Placement Securities for offering and sale, or to obtain an exemption for the
Securities to be offered and sold, under the applicable securities laws of such
states and other jurisdictions (domestic or foreign) as the Placement Agent may
designate and to maintain such qualifications and exemptions in effect for so
long as required for the distribution of the Securities (but in no event for
less than one year from the date of this Agreement); provided, however, that the
Company shall not be obligated to file any general consent to service of process
or to qualify as a foreign corporation or as a dealer in securities in any
jurisdiction in which it is not so qualified or to subject itself to taxation in
respect of doing business in any jurisdiction in which it is not otherwise so
subject. In each jurisdiction in which the Placement Securities have been so
qualified or exempt, the Company will file such statements and reports as may be
required by the laws of such jurisdiction to continue such qualification or
exemption, as the case may be, in effect for so long as required for the
distribution of the Placement Securities (but in no event for less than one year
from the date of this Agreement).

(f) Rule 158. The Company will timely file such reports pursuant to the Exchange
Act as are necessary in order to make generally available to its securityholders
as soon as practicable an earnings statement for the purposes of, and to provide
to the Placement Agent the benefits contemplated by, the last paragraph of
Section 11(a) of the Securities Act. For the avoidance of doubt, the Company’s
compliance with the reporting requirements of the Exchange Act shall be deemed
to satisfy this Section 7(f).

(g) Use of Proceeds. The Company will use the net proceeds received by it from
the sale of the Securities in the manner specified in the Prospectus under “Use
of Proceeds.”

(h) Listing. During any period in which the Prospectus is required to be
delivered by the Placement Agent under the Securities Act with respect to a
pending sale of the Placement Securities (including in circumstances where such
requirement may be satisfied pursuant to Rule 172 under the Securities Act), the
Company will use its commercially reasonable efforts to cause the Placement
Securities to be listed on the Nasdaq.

(i) Filings with the Nasdaq. The Company will timely seek to file with the
Nasdaq all material documents and notices required by the Nasdaq.

(j) Reporting Requirements. The Company, during any period when the Prospectus
is required to be delivered under the Securities Act and the Exchange Act
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), will file all documents required to be filed
with the Commission pursuant to the Exchange Act within the time periods
required by the Exchange Act.

(k) Notice of Other Sales. Upon the issuance and during the pendency of any
Placement Notice given hereunder, the Company shall provide the Placement Agent
notice as promptly as reasonably practicable before it offers to sell, contracts
to sell, sells, grants any option to sell or otherwise disposes of any shares of
Common Stock (other than Placement Securities offered pursuant to the provisions
of this Agreement) or securities convertible into or exchangeable for Common
Stock, warrants or any rights to purchase or acquire Common Stock; provided,
that such notice shall not be required in connection with the (i) issuance,
grant or sale of restricted stock, Common Stock, options to purchase shares of
Common Stock, restricted stock or other stock awards or Common Stock issuable
upon the exercise or vesting of options or other equity awards pursuant to any
stock option, stock bonus, employee stock purchase or other stock or
compensatory plan or arrangement described in the Registration Statement or the
Prospectus, (ii) the issuance of shares of Common Stock upon conversion of
securities or

 

16



--------------------------------------------------------------------------------

the exercise of warrants, options or other rights in effect or outstanding as of
the date of this Agreement, and disclosed in filings by the Company available on
EDGAR or otherwise in writing to the Placement Agent, (iii) the issuance of
securities in connection with an acquisition, merger, sale or purchase of
assets, other business combination, or strategic alliance occurring after the
date of this Agreement and conducted in a manner so as to not be integrated with
the offering of Securities hereby, or (iv) the issuance or sale of Common Stock
pursuant to any dividend reinvestment plan that the Company has in effect or may
adopt from time to time, provided the implementation of such new plan is
disclosed to the Placement Agent in advance. Notwithstanding the foregoing
provisions, (i) nothing herein shall be construed to restrict the Company’s
ability, or require the Company to provide notice to the Placement Agent, to
file a registration statement under the Securities Act, and (ii) no such notice
shall be required if such information has been filed or furnished on EDGAR or
has otherwise been publicly disclosed in advance of such offer, contract, sale,
grant or other disposal.

(l) Change of Circumstances. The Company will, at any time upon the issuance and
during the pendency of a Placement Notice, advise the Placement Agent promptly
after it shall have received notice or obtained knowledge thereof, of any
information or fact that would alter or affect in any material respect any
opinion, certificate, letter or other document provided to the Placement Agent
pursuant to this Agreement.

(m) Due Diligence Cooperation. During the term of this Agreement, the Company
will cooperate with any reasonable due diligence review conducted by the
Placement Agent or its agents in connection with the transactions contemplated
hereby, including, without limitation, providing information and making
available documents and senior corporate officers, during regular business hours
and at the Company’s principal offices, as the Placement Agent may reasonably
request.

(n) Disclosure of Sales. The Company will, if applicable, disclose in its
quarterly reports on Form 10-Q and in its annual report on Form 10-K the number
of Placement Securities sold through the Placement Agent during the most recent
completed fiscal quarter, the Net Proceeds to the Company and the compensation
paid or payable by the Company to the Placement Agent with respect to such
Placement Securities.

(o) Representation Dates; Certificate. On or prior to the date that the
Securities are first sold pursuant to the terms of this Agreement and:

(i) each time the Company files the Prospectus or amends or supplements the
Registration Statement or the Prospectus (other than amendments or supplements
that are filed solely to report sales of the Placement Securities pursuant to
this Agreement) by means of a post-effective amendment, sticker, or supplement
but not by means of a pre-effective amendment, incorporation of documents by
reference into the Registration Statement or the Prospectus;

(ii) each time the Company files an annual report on Form 10-K under the
Exchange Act;

(iii) each time the Company files its quarterly reports on Form 10-Q under the
Exchange Act; or

(iv) each time the Company files a report on Form 8-K containing amended
financial information (other than an earnings release, to “furnish” information
pursuant to Items 2.02 or 7.01 of Form 8-K or to provide disclosure pursuant to
Item 8.01 of Form 8-K relating to the reclassifications of certain properties as
discontinued operations in accordance with Statement of Financial Accounting
Standards No. 144) under the Exchange Act, and the Placement Agent has

 

17



--------------------------------------------------------------------------------

reasonably determined that the information contained in the Form 8-K is material
to a holder of Common Stock (each date of filing of one or more of the documents
referred to in clauses (i) through (iv) shall be a “Representation Date”);

the Company shall furnish the Placement Agent with a certificate, in the form
attached hereto as Exhibit D, within three (3) Trading Days of any
Representation Date if required by the Placement Agent. The requirement to
provide a certificate under this Section 7(o) shall be automatically waived for
any Representation Date occurring at a time at which no Placement Notice is
pending, which waiver shall continue until the date the Company delivers a
Placement Notice hereunder (which for such calendar quarter shall be considered
a Representation Date); provided, however, that such waiver shall not apply for
any Representation Date on which the Company files its annual report on Form
10-K. Notwithstanding the foregoing, if the Company subsequently decides to sell
Placement Securities following a Representation Date when the Company relied on
such waiver and did not provide the Placement Agent with a certificate under
this Section 7(o), then before the Company delivers the Placement Notice or the
Placement Agent sells any Placement Securities, the Company shall provide the
Placement Agent with a certificate, in the form attached hereto as Exhibit D,
dated the date of the Placement Notice.

(p) Legal Opinions. On or prior to the date that the Securities are first sold
pursuant to the terms of this Agreement, the Company shall cause to be furnished
to the Placement Agent (i) a written opinion and negative assurance letter of
Dentons US LLP, corporate counsel to the Company (“Company Corporate Counsel”),
or other counsel reasonably satisfactory to the Placement Agent, in form and
substance reasonably satisfactory to the Placement Agent and its counsel, dated
the date that the opinion and negative assurance letter are required to be
delivered, in form and substance satisfactory to the Placement Agent, (ii) a
written opinion of Loginov & Associates, PLLC, intellectual property counsel to
the Company (“Company IP Counsel”), or other counsel reasonably satisfactory to
the Placement Agent, in form and substance reasonably satisfactory to the
Placement Agent and its counsel, dated the date that the opinion is required to
be delivered, in form and substance satisfactory to the Placement Agent, and
(iii), unless waived by the Placement Agent, a written opinion and negative
assurance letter of Duane Morris LLP, counsel to the Placement Agent (“Counsel
to the Placement Agent”), or other counsel reasonably satisfactory to the
Placement Agent, in form and substance reasonably satisfactory to the Placement
Agent, dated the date that the opinion and negative assurance letter are
required to be delivered. Thereafter, within three (3) Trading Days after each
Representation Date with respect to which the Company is obligated to deliver a
certificate in the form attached hereto as Exhibit D for which no waiver is
applicable, the Company shall cause to be furnished to the Placement Agent a
negative assurance letter of Company Corporate Counsel in form and substance
reasonably satisfactory to the Placement Agent; provided, however, that in lieu
of negative assurance letter for subsequent Representation Dates occurring after
the initial negative assurance letter is delivered, Company Corporate Counsel
and/or Counsel to the Placement Agent may furnish the Placement Agent with a
letter (a “Reliance Letter”) to the effect that the Placement Agent may rely on
a prior negative assurance letter delivered under this Section 7(p) to the same
extent as if it were dated the date of such letter (except that statements in
such prior negative assurance letter shall be deemed to relate to the
Registration Statement and the Prospectus as amended or supplemented at such
Representation Date).

(q) Comfort Letter. On or prior to the date that the Securities are first sold
pursuant to the terms of this Agreement and within three (3) Trading Days after
each Representation Date with respect to which the Company is obligated to
deliver a certificate in the form attached hereto as Exhibit D for which no
waiver is applicable, the Company shall cause its independent accountants (and
any other independent accountants whose report is included in the Prospectus) to
furnish the Placement Agent letters (the “Comfort Letters”), dated the date the
Comfort Letter is delivered, in form and substance reasonably satisfactory to
the Placement Agent, (i) confirming that they are an independent registered
public

 

18



--------------------------------------------------------------------------------

accounting firm within the meaning of the Securities Act, the Exchange Act and
the PCAOB, and (ii) stating, as of such date, the conclusions and findings of
such firm with respect to the financial information and other matters ordinarily
covered by accountants’ “comfort letters” to underwriters in connection with
registered public offerings.

(r) Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or would
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities, or (ii) sell, bid for, or purchase the Securities in violation of
Regulation M, or pay anyone any compensation for soliciting purchases of the
Securities to be issued and sold pursuant to this Agreement other than the
Placement Agent; provided, however, that the Company may bid for and purchase
shares of its Common Stock in accordance with Rule 10b-18 under the Exchange
Act.

(s) Securities Act and Exchange Act. The Company will use commercially
reasonable efforts to comply with all requirements imposed upon it by the
Securities Act and the Exchange Act as from time to time in force, so far as
necessary to permit the continuance of sales of, or dealings in, the Placement
Securities as contemplated by the provisions hereof and the Prospectus.

(t) No Offer to Sell. Other than the Prospectus or a free writing prospectus (as
defined in Rule 405 under the Securities Act) approved in advance in writing by
the Company and the Placement Agent in its capacity as principal or agent
hereunder, neither the Placement Agent nor the Company (including its agents and
representatives, other than the Placement Agent in its capacity as such) will
make, use, prepare, authorize, approve or refer to any written communications
(as defined in Rule 405 under the Securities Act), required to be filed with the
Commission, that constitutes an offer to sell or solicitation of an offer to buy
shares of Common Stock hereunder.

(u) Sarbanes-Oxley Act. The Company and its Subsidiaries will use commercially
reasonable efforts to comply with all effective applicable provisions of the
Sarbanes-Oxley Act of 2002.

SECTION 8. Payment of Expenses. The Company will pay the following expenses
incident to the performance of its obligations under this Agreement, including
(i) the preparation, printing and filing of the Registration Statement
(including financial statements and exhibits) as originally filed and of each
amendment and supplement thereto, (ii) the preparation, issuance and delivery of
the certificates for the Placement Securities to the Placement Agent, including
any stock or other transfer taxes and any capital duties, stamp duties or other
duties or taxes payable upon the sale, issuance or delivery of the Placement
Securities to the Placement Agent, (iii) the fees and disbursements of the
counsel, accountants and other advisors to the Company, (iv)(a) the
qualification or exemption of the Placement Securities under securities laws in
accordance with the provisions of Section 7(e) hereof, including filing fees and
(b) the actual, reasonable and documented fees and disbursements of counsel for
the Placement Agent in connection therewith and in connection with the
preparation of the Blue Sky Survey and any supplements thereto, (v) the printing
and delivery to the Placement Agent of copies of any Permitted Free Writing
Prospectus (as defined below) and the Prospectus and any amendments or
supplements thereto and any costs associated with electronic delivery of any of
the foregoing by the Placement Agent to investors, (vi) the fees and expenses of
the transfer agent and registrar for the Securities, (vii)(a) the filing fees
incident to, and (b) the actual, reasonable and documented fees and
disbursements of counsel to the Placement Agent in connection with, the review
by FINRA of the terms of the sale of the Securities, (viii) the fees and
expenses incurred in connection with the listing of the Placement Securities on
the Nasdaq, (ix) the actual, reasonable and documented fees and disbursements of
counsel for the Placement Agent, and (x) the actual, reasonable and documented
costs and expenses of the Placement Agent; provided, that the fees set forth in
Subsection (iv)(b), (vii)(b), (ix) and (x) of this Section 8 shall not exceed
(a) $50,000 in the aggregate, plus (b) $2,500 in the aggregate per calendar
quarter for ongoing diligence arising from the transactions contemplated by this
Agreement.

 

19



--------------------------------------------------------------------------------

SECTION 9. Conditions of the Placement Agent’s Obligations. The obligations of
the Placement Agent hereunder with respect to a Placement will be subject to the
continuing accuracy and completeness of the representations and warranties of
the Company contained in this Agreement or in certificates of any officer of the
Company or any Subsidiary of the Company delivered pursuant to the provisions
hereof, to the performance by the Company of its covenants and other obligations
hereunder, and to the following further conditions:

(a) Opinions of Company Corporate Counsel, Company IP Counsel and Counsel to the
Placement Agent. On or prior to the date that Securities are first sold pursuant
to the terms of this Agreement the Company shall furnish to the Placement Agent
the opinions, each addressed to the Placement Agent, of (i) Company Corporate
Counsel, in form and substance reasonably satisfactory to the Placement Agent
and its counsel, dated the date that the opinion is required to be delivered, in
form and substance satisfactory to the Placement Agent, and (ii) Company IP
Counsel, in form and substance reasonably satisfactory to the Placement Agent
and its counsel, dated the date that the opinion is required to be delivered, in
form and substance satisfactory to the Placement Agent. Unless waived by the
Placement Agent, Counsel to the Placement Agent, shall furnish to the Placement
Agent an opinion in form and substance reasonably satisfactory to the Placement
Agent dated the date that the opinion is required to be delivered.

(b) Effectiveness of Registration Statement. The Registration Statement and any
Rule 462(b) Registration Statement shall have become effective and shall be
available for (i) all sales of Placement Securities sold pursuant to all prior
Placement Notices and (ii) the sale of all Placement Securities contemplated to
be sold by any Placement Notice.

(c) No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company or any of its Subsidiaries of any request
for additional information from the Commission or any other federal or state
governmental authority during the period of effectiveness of the Registration
Statement, the response to which would require any post-effective amendments or
supplements to the Registration Statement or the Prospectus; (ii) the issuance
by the Commission or any other federal or state governmental authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; (iv) the occurrence of any event that makes any material statement made
in the Registration Statement or the Prospectus, or any Issuer Free Writing
Prospectus, or any material document incorporated or deemed to be incorporated
therein by reference untrue in any material respect or that requires the making
of any changes in the Registration Statement, the Prospectus, or any Issuer Free
Writing Prospectus, or such documents so that, in the case of the Registration
Statement, it will not contain any materially untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading and, that in the case of
the Prospectus and any Issuer Free Writing Prospectus, it will not contain any
materially untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.

(d) No Misstatement or Material Omission. The Placement Agent shall not have
advised the Company that the Registration Statement contains an untrue statement
of fact that in the Placement Agent’s reasonable

 

20



--------------------------------------------------------------------------------

opinion is material, or omits to state a fact that in the Placement Agent’s
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading, or that the Prospectus,
or any Issuer Free Writing Prospectus or any amendment or supplement thereto,
contains an untrue statement of fact that in the Placement Agent’s reasonable
opinion is material, or omits to state a fact that in the Placement Agent’s
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein, in the light of the circumstances in
which they were made, not misleading.

(e) Material Changes. Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
Material Adverse Effect on the Company and its Subsidiaries considered as one
enterprise, that, in the reasonable judgment of the Placement Agent, is so
material as to make it impracticable or inadvisable to proceed with the offering
of the Placement Securities on the terms and in the manner contemplated in the
Prospectus.

(f) Representation Certificate. The Placement Agent shall have received the
certificate required to be delivered pursuant to Section 7(o) on or before the
date on which delivery of such certificate is required pursuant to Section 7(o).

(g) Legal Opinions and Negative Assurance Letter. The Placement Agent shall have
received the opinion and negative assurance letter of Company Corporate Counsel
and the opinion of Company IP Counsel required to be delivered pursuant to
Section 7(p) on or before the date on which delivery of such opinions and
negative assurance letter is required pursuant to Section 7(p).

(h) Accountant’s Comfort Letter. The Placement Agent shall have received the
Comfort Letter required to be delivered pursuant Section 7(q) on or before the
date on which such delivery of such letter is required pursuant to Section 7(q).

(i) Secretary’s Certificate. On the date of this Agreement, the Placement Agent
shall have received a certificate, signed on behalf of the Company by its
corporate Secretary, in form and substance reasonably satisfactory to the
Placement Agent and its counsel.

(j) Approval for Listing. The Placement Securities shall either have been
(i) approved for listing on the Nasdaq, subject only to notice of issuance, or
(ii) the Company shall have submitted a notification of listing of the Placement
Securities on the Nasdaq at, or prior to, the issuance of any Placement Notice.

(k) No Suspension. Trading in the Securities shall not have been suspended on
the Nasdaq.

(l) Additional Documents. On each date on which the Company is required to
deliver a certificate pursuant to Section 7(o), counsel for the Placement Agent
shall have been furnished with such appropriate further information and
documents as they shall have reasonably requested for the purpose of enabling
them to pass upon the issuance and sale of the Securities as herein
contemplated, or in order to evidence the accuracy of any of the representations
or warranties, or the fulfillment of any of the conditions, contained in this
Agreement.

(m) Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424 under the Securities Act.

(n) Termination of Agreement. If any condition specified in this Section 9 shall
not have been fulfilled when and as required to be fulfilled, this Agreement may
be terminated by the Placement

 

21



--------------------------------------------------------------------------------

Agent by notice to the Company, and such termination shall be without liability
of any party to any other party except as provided in Section 7 hereof and
except that, in the case of any termination of this Agreement, Sections 6, 10,
11 and 19 hereof shall survive such termination and remain in full force and
effect.

SECTION 10. Indemnity and Contribution by the Company and the Placement Agent.

(a) Indemnification by the Company. The Company agrees to indemnify, defend and
hold harmless the Placement Agent and any person who controls the Placement
Agent within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, from and against any loss, expense, liability, damage or claim
(including the reasonable cost of investigation) which, jointly or severally,
the Placement Agent or any controlling person may incur under the Securities
Act, the Exchange Act or otherwise, insofar as such loss, expense, liability,
damage or claim arises out of or is based upon (1) any untrue statement or
alleged untrue statement of a material fact contained in the Registration
Statement (or any amendment thereof), any Issuer Free Writing Prospectus that
the Company has filed or was required to file with the Commission or the
Prospectus (the term Prospectus for the purpose of this Section 10 being deemed
to include the Prospectus as of its date and as amended or supplemented by the
Company), (2) any omission or alleged omission to state a material fact required
to be stated in any such Registration Statement, or necessary to make the
statements made therein not misleading, or (3) any omission or alleged omission
from any such Issuer Free Writing Prospectus or Prospectus of a material fact
necessary to make the statements made therein, in the light of the circumstances
under which they were made, not misleading; except, in the case of each of
clauses (1), (2) and (3), insofar as any such loss, expense, liability, damage
or claim arises out of or is based upon any untrue statement or alleged untrue
statement of a material fact or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of the Prospectus and any Issuer Free Writing Prospectus, in the
light of the circumstances under which they were made) not misleading, in each
such case, to the extent contained in and in conformity with information
furnished in writing the Placement Agent to the Company expressly for use
therein (that information being limited to that described in Section 10(b)
hereof). The indemnity agreement set forth in this Section 10(a) shall be in
addition to any liability which the Company may otherwise have. If any action is
brought against the Placement Agent or any controlling person in respect of
which indemnity may be sought against the Company pursuant to the foregoing
paragraph of this Section 10(a), the Placement Agent shall promptly notify the
Company, as the case may be, in writing of the institution of such action, and
the Company, as the case may be, shall if it so elects, assume the defense of
such action, including the employment of counsel and payment of expenses;
provided, however, that any failure or delay to so notify the Company, as the
case may be, will not relieve the Company of any obligation hereunder, except to
the extent that its ability to defend is materially prejudiced by such failure
or delay. The Placement Agent or such controlling person shall have the right to
employ its or their own counsel in any such case, but the fees and expenses of
such counsel shall be at the expense of the Placement Agent or such controlling
person unless the employment of such counsel shall have been authorized in
writing by the Company, as the case may be, in connection with the defense of
such action, or the Company shall not have employed counsel reasonably
satisfactory to the Placement Agent or such controlling person, as the case
maybe, to have charge of the defense of such action within a reasonable time or
such indemnified party or parties shall have reasonably concluded (based on the
advice of counsel) that there may be defenses available to it or them which are
different from or additional to those available to the Company (in which case
the Company shall not have the right to direct the defense of such action on
behalf of the indemnified party or parties), in any of which events such actual,
reasonable and documented fees and expenses shall be borne by the Company and
paid as incurred (it being understood, however, that the Company shall not be
liable for the expenses of more than one separate firm of attorneys for the
Placement Agent or such controlling persons in any one action or series of
related actions in the same jurisdiction (other than local counsel in any such
jurisdiction) representing the indemnified parties who are parties to such
action). Anything in this paragraph to the contrary notwithstanding, the Company
shall not be liable for any settlement of any such claim or action effected
without its consent.

 

22



--------------------------------------------------------------------------------

(b) Indemnification by the Placement Agent. The Placement Agent agrees to
indemnify, defend and hold harmless the Company, the Company’s directors, the
Company’s officers that signed the Registration Statement, any person who
controls the Company within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, from and against any loss, expense, liability,
damage or claim (including the reasonable cost of investigation) which, jointly
or severally, the Company or any such person may incur under the Securities Act,
the Exchange Act or otherwise, insofar as such loss, expense, liability, damage
or claim arises out of or is based upon (1) any untrue statement or alleged
untrue statement of a material fact contained in the Registration Statement (or
any amendment thereof), any Issuer Free Writing Prospectus that the Company has
filed or was required to file with the Commission or the Prospectus, (2) any
omission or alleged omission to state a material fact required to be stated in
any such Registration Statement, or necessary to make the statements made
therein not misleading, or (3) any omission or alleged omission from any such
Issuer Free Writing Prospectus or the Prospectus of a material fact necessary to
make the statements made therein, in the light of the circumstances under which
they were made, not misleading, but in each case only insofar as such untrue
statement or alleged untrue statement or omission or alleged omission was made
in such Registration Statement, Issuer Free Writing Prospectus or Prospectus in
reliance upon and in conformity with information furnished in writing by the
Placement Agent to the Company expressly for use therein. The statements set
forth in the seventh and ninth paragraphs under the caption “Plan of
Distribution” in the Prospectus (to the extent such statements relate to the
Placement Agent) constitute the only information furnished by or on behalf of
the Placement Agent to the Company for the purposes of Section 6(a) and this
Section 10. The indemnity agreement set forth in this Section 10(b) shall be in
addition to any liabilities that the Placement Agent may otherwise have.

If any action is brought against the Company or any such person in respect of
which indemnity may be sought against the Placement Agent pursuant to the
foregoing paragraph, the Company or such person shall promptly notify the
Placement Agent in writing of the institution of such action and the Placement
Agent shall if it so elects assume the defense of such action, including the
employment of counsel and payment of expenses; provided, however, that any
failure or delay to so notify the Placement Agent will not relieve the Placement
Agent of any obligation hereunder, except to the extent that its ability to
defend is materially prejudiced by such failure or delay. The Company or such
person shall have the right to employ its or their own counsel in any such case,
but the fees and expenses of such counsel shall be at the expense of the Company
or such person unless the employment of such counsel shall have been authorized
in writing by the Placement Agent in connection with the defense of such action
or the Placement Agent shall not have employed counsel reasonably satisfactory
to the Company or such person, as the case may be, to have charge of the defense
of such action within a reasonable time or such indemnified party or parties
shall have reasonably concluded (based on the advice of counsel) that there may
be defenses available to it or them which are different from or additional to
those available to the Placement Agent (in which case the Placement Agent shall
not have the right to direct the defense of such action on behalf of the
indemnified party or parties), in any of which events such actual, reasonable
and documented fees and expenses shall be borne by the Placement Agent and paid
as incurred (it being understood, however, that the Placement Agent shall not be
liable for the expenses of more than one separate firm of attorneys in any one
action or series of related actions in the same jurisdiction (other than local
counsel in any such jurisdiction) representing the indemnified parties who are
parties to such action). Anything in this paragraph to the contrary
notwithstanding, the Placement Agent shall not be liable for any settlement of
any such claim or action effected without its written consent.

(c) Contribution. If the indemnification provided for in this Section 10 is
unavailable or insufficient to hold harmless an indemnified party under
subsections (a) and (b) of this Section 10 in

 

23



--------------------------------------------------------------------------------

respect of any losses, expenses, liabilities, damages or claims referred to
therein, then each applicable indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, expenses, liabilities, damages or
claims (i) in such proportion as is appropriate to reflect the relative benefits
received by the Company and by the Placement Agent, each from the offering of
the Securities, or (ii) if (but only if) the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Company and the Placement Agent in
connection with the statements or omissions which resulted in such losses,
expenses, liabilities, damages or claims, as well as any other relevant
equitable considerations. The relative benefits received by the Company shall be
deemed to be equal to the gross proceeds from the offering of Securities (before
deducting discounts and expenses) received by each of them and benefits received
by the Placement Agent shall be deemed to be equal to the discounts and
commissions received by the Placement Agent. The relative fault of the Company
and of the Placement Agent shall be determined by reference to, among other
things, whether the untrue statement or alleged untrue statement of a material
fact or omission or alleged omission relates to information supplied by the
Company or by the Placement Agent and the intent of the parties and their
relative knowledge, access to information and opportunity to correct or prevent
such statement or omission. The amount paid or payable by a party as a result of
the losses, claims, damages and liabilities referred to above shall be deemed to
include any documented legal or other fees or expenses actually and reasonably
incurred by such party in connection with investigating or defending any claim
or action.

(d) The Company and the Placement Agent agree that it would not be just and
equitable if contribution pursuant to this Section 10 were determined by pro
rata allocation or by any other method of allocation which does not take account
of the equitable considerations referred to in clause (i) and, if applicable,
clause (ii) of subsection (c) above. Notwithstanding the provisions of this
Section 10, the Placement Agent shall not be required to contribute any amount
in excess of the discounts and commissions applicable to the Securities sold by
the Placement Agent and the liability of the Company pursuant to this Section 10
shall not exceed the gross proceeds received by the Company (before deducting
discounts and expenses). No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

SECTION 11. Representations, Warranties and Agreements to Survive Delivery. All
representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or any of its Subsidiaries submitted
pursuant hereto, shall remain operative and in full force and effect, regardless
of any investigation made by or on behalf of the Placement Agent or controlling
person, or by or on behalf of the Company, and shall survive delivery of the
Securities to the Placement Agent.

SECTION 12. Termination of Agreement.

(a) Termination; General. The Placement Agent may terminate this Agreement by
written notice to the Company, as hereinafter specified, at any time (i) if
there has been, since the time of execution of this Agreement or since the date
as of which information is given in the Prospectus, any Material Adverse Effect,
or (ii) if there has occurred any material adverse change in the financial
markets in the United States or the international financial markets, any
outbreak of hostilities or escalation thereof or other calamity or crisis or any
change or development involving a prospective change in national or
international political, financial or economic conditions, in each case the
effect of which is such as to make it, in the judgment of the Placement Agent,
impracticable or inadvisable to market the Securities or to enforce contracts
for the sale of the Securities, or (iii) if trading in the Securities has been
suspended or limited by the Commission or the Nasdaq, or if trading generally on
the NYSE, NYSE American, or the Nasdaq has been suspended or limited, or minimum
or maximum prices for trading have been fixed, or

 

24



--------------------------------------------------------------------------------

maximum ranges for prices have been required, by any of said exchanges or by
order of the Commission, FINRA or any other governmental authority, or a
material disruption has occurred in commercial banking or securities settlement
or clearance services in the United States, or (iv) if a banking moratorium has
been declared by either Federal or New York State authorities.

(b) Termination by the Company. The Company shall have the right, by giving
written notice as hereinafter specified, to terminate this Agreement in its sole
discretion at any time after the date of this Agreement. Upon termination of
this Agreement pursuant to this Section 12(b), any outstanding Placement Notices
shall also be terminated.

(c) Termination by the Placement Agent. The Placement Agent shall have the
right, by giving written notice as hereinafter specified, to terminate this
Agreement in its sole discretion at any time after the date of this Agreement.

(d) Automatic Termination. Unless earlier terminated pursuant to this
Section 12, this Agreement shall automatically terminate upon the issuance and
sale of all of the Securities through the Placement Agent on the terms and
subject to the conditions set forth herein.

(e) Continued Force and Effect. This Agreement shall remain in full force and
effect unless terminated pursuant to Sections 12(a), (b), (c), or (d) above or
otherwise by mutual agreement of the parties.

(f) Effectiveness of Termination. Any termination of this Agreement shall be
effective on the date specified in such notice of termination. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Securities, such Placement Securities shall settle in accordance with the
provisions of this Agreement.

(g) Liabilities. If this Agreement is terminated pursuant to this Section 12,
such termination shall be without liability of any party to any other party
except as provided in Section 8 hereof, and except that, in the case of any
termination of this Agreement, Section 6, Section 10, Section 11 and Section 19
hereof shall survive such termination and remain in full force and effect.

SECTION 13. Notices. Except as otherwise provided in this Agreement, all notices
and other communications hereunder shall be in writing and shall be deemed to
have been duly given if mailed or transmitted by any standard form of
telecommunication. Notices to the Placement Agent shall be directed to the
Placement Agent at JMP Securities LLC, 600 Montgomery Street, Suite 1100, San
Francisco, California 94111, Facsimile: (415) 835-8920, Attention: Equity
Securities, with a copy to Duane Morris LLP, 1540 Broadway, New York, NY 10036,
Attention: James T. Seery, email: jtseery@duanemorris.com and notices to the
Company shall be directed to it at the offices of the Company at iCad, Inc., 98
Spit Brook Road, Suite 100, Nashua, NH 03062, Attention: Chief Financial
Officer, with a copy to Dentons US LLP, 1221 Avenue of the Americas, New York,
New York 10020, Attention: Jeffrey Baumel, Esq., email:
jeffrey.baumel@dentons.com.

SECTION 14. Parties. This Agreement shall inure to the benefit of and be binding
upon the Placement Agent, the Company and their respective successors. Nothing
expressed or mentioned in this Agreement is intended or shall be construed to
give any person, firm or corporation, other than the Placement Agent, the
Company and their respective successors and the controlling persons and officers
and directors referred to in Section 10 and their heirs and legal
representatives, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision herein contained. This Agreement and
all conditions and provisions hereof are intended to be for the sole and
exclusive benefit

 

25



--------------------------------------------------------------------------------

of the Placement Agent, the Company and their respective successors, and said
controlling persons and officers and directors and their heirs and legal
representatives, and for the benefit of no other person, firm or corporation. No
purchaser of Securities from the Placement Agent shall be deemed to be a
successor by reason merely of such purchase.

SECTION 15. Adjustments for Stock Splits. The parties acknowledge and agree that
all stock-related numbers contained in this Agreement shall be adjusted to take
into account any stock split, stock dividend or similar event effected with
respect to the Securities.

SECTION 16. Governing Law, Time and Waiver of Jury Trial. THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK. SPECIFIED TIMES OF DAY REFER TO NEW YORK CITY TIME. The Company and the
Placement Agent each hereby irrevocably waives any right it may have to a trial
by jury in respect of any claim based upon or arising out of this Agreement or
any transactions contemplated hereby.

SECTION 17. Effect of Headings. The Section and Exhibit headings herein are for
convenience only and shall not affect the construction hereof.

SECTION 18. Permitted Free Writing Prospectuses. The Company represents,
warrants and agrees that, unless it obtains the prior consent of the Placement
Agent, which consent shall not be unreasonably withheld, conditioned or delayed,
and the Placement Agent represents, warrants and agrees that, unless it obtains
the prior consent of the Company, which consent shall not be unreasonably
withheld, conditioned or delayed, it has not made and will not make any offer
relating to the Securities that would constitute an Issuer Free Writing
Prospectus, or that would otherwise constitute a “free writing prospectus,” as
defined in Rule 405 under the Securities Act, required to be filed with the
Commission. Any such free writing prospectus consented to by the Placement Agent
or by the Company, as the case may be, is hereinafter referred to as a
“Permitted Free Writing Prospectus.” The Company represents and warrants that it
has treated and agrees that it will treat each Permitted Free Writing Prospectus
as an “issuer free writing prospectus,” as defined in Rule 433 under the
Securities Act, and has complied and will comply with the requirements of Rule
433 under the Securities Act applicable to any Permitted Free Writing
Prospectus, including timely filing with the Commission where required,
legending and record keeping. For the purposes of clarity, the parties hereto
agree that all free writing prospectuses, if any, listed in Exhibit E hereto, as
modified from time to time, are Permitted Free Writing Prospectuses.

SECTION 19. Absence of Fiduciary Relationship. The Company acknowledges and
agrees that:

(a) The Placement Agent is acting solely as agent and/or principal in connection
with the public offering of the Securities and in connection with each
transaction contemplated by this Agreement and the process leading to such
transactions, and no fiduciary or advisory relationship between the Company or
any of its respective affiliates, stockholders (or other equity holders),
creditors or employees or any other party, on the one hand, and the Placement
Agent, on the other hand, has been or will be created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether or not the
Placement Agent has advised or is advising the Company on other matters, and the
Placement Agent has no obligation to the Company with respect to the
transactions contemplated by this Agreement except the obligations expressly set
forth in this Agreement;

(b) the public offering price of the Securities was not established by the
Placement Agent; it is capable of evaluating and understanding, and understands
and accepts, the terms, risks and conditions of the transactions contemplated by
this Agreement;

 

26



--------------------------------------------------------------------------------

(c) the Placement Agent has not provided any legal, accounting, regulatory or
tax advice with respect to the transactions contemplated by this Agreement and
it has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate;

(d) it is aware that the Placement Agent and its affiliates are engaged in a
broad range of transactions which may involve interests that differ from those
of the Company and the Placement Agent has no obligation to disclose such
interests and transactions to the Company by virtue of any fiduciary, advisory
or agency relationship or otherwise; and

(e) it waives, to the fullest extent permitted by law, any claims it may have
against the Placement Agent for breach of fiduciary duty or alleged breach of
fiduciary duty and agrees that the Placement Agent shall not have any liability
(whether direct or indirect, in contract, tort or otherwise) to it in respect of
such a fiduciary duty claim or to any person asserting a fiduciary duty claim on
its behalf or in right of it or the Company, employees or creditors of Company.

[Signature Page Follows]

 

27



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement by and
among the Placement Agent and the Company in accordance with its terms.

 

Very truly yours, iCAD, INC. By:   /s/ R. Scott Areglado   Name: R. Scott
Areglado   Title: Chief Financial Officer

CONFIRMED AND ACCEPTED, as of the date first above written:

 

JMP SECURITIES LLC

By

  /s/ Carin Fradin  

Name: Carin Fradin

  Title: Managing Director, Head of Medical Devices and Diagnostics Investment
Banking

 

28



--------------------------------------------------------------------------------

SCHEDULE A

SUBSIDIARIES

 

Xoft, Inc.

   Delaware

Xoft Solutions, LLC

   Delaware

PMDE ICAD

   France

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF PLACEMENT NOTICE

 

From:

   [                                             ]   

Cc:

   [                                             ]   

To:

   [                                             ]   

Subject: Equity Distribution Agreement—Placement Notice

Pursuant to the terms and subject to the conditions contained in the Equity
Distribution Agreement between iCad, Inc. (the “Company”) and JMP Securities LLC
(the “Placement Agent”) dated March 30, 2020 (the “Agreement”), I hereby request
on behalf of the Company that the Placement Agent sell up to [            ]
shares of the Company’s common stock, par value $0.01 per share, at a minimum
market price of $[            ] per share.

[ADDITIONAL SALES PARAMETERS MAY BE ADDED, SUCH AS THE MAXIMUM AGGREGATE
OFFERING PRICE, THE TIME PERIOD IN WHICH SALES ARE REQUESTED TO BE MADE,
SPECIFIC DATES THE SHARES MAY NOT BE SOLD ON, THE MANNER IN WHICH SALES ARE TO
BE MADE BY THE PLACEMENT AGENT, AND/OR THE CAPACITY IN WHICH THE PLACEMENT AGENT
MAY ACT IN SELLING SHARES (AS PRINCIPAL, AGENT, OR BOTH)]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

AUTHORIZED INDIVIDUALS FOR PLACEMENT NOTICES

JMP Securities LLC

 

Name

  

Email

Carin Fradin, Managing Director

   cfradin@jmpsecurities.com

Adrienne Tam, Chief Compliance Officer

   ATam@jmpsecurities.com

Andrew Mertz, Managing Director

   amertz@jmpsecurities.com

iCad, Inc.

 

Name

  

Email

Michael Klein, Chief Executive Officer

   mklein@icadmed.com

Scott Areglado, Chief Financial Officer

   sareglado@icadmed.com

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

COMPENSATION

The Placement Agent shall be paid compensation equal to 3.0% of the gross
proceeds from the sales of Securities pursuant to the terms of this Agreement.

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

OFFICER CERTIFICATE

The undersigned [●] and [●] are the [●] and [●], respectively, of iCad, Inc., a
Delaware corporation (the “Company”). The undersigned hereby execute this
Certificate in connection with the closing held as of the date hereof pursuant
to the terms of that certain Equity Distribution Agreement, dated March 30, 2020
(the “Equity Distribution Agreement”), among the Company and JMP Securities LLC.
Capitalized terms used herein without definition shall have the meanings given
to such terms in the Equity Distribution Agreement.

The undersigned each hereby further certifies, solely in each of their
respective capacities as officers of the Company and not in their individual
capacities, that:

 

  1.

The representations and warranties of the Company in the Equity Distribution
Agreement are true and correct, as if made on and as of the date hereof, and the
Company has complied with all of its obligations thereunder and satisfied all of
the conditions on their part to be performed or satisfied at or prior to the
date hereof;

 

  2.

No stop order suspending the effectiveness of the Registration Statement or any
post-effective amendment thereto has been issued and no proceedings for that
purpose have been instituted or are pending or, to the knowledge of the
undersigned, threatened under the Securities Act of 1933, as amended;

 

  3.

Subsequent to the respective dates as of which information is given in the
Registration Statement or the Prospectus, there has not been (A) any Material
Adverse Effect, (B) any transaction that is material to the Company and its
Subsidiaries taken as a whole, (C) any obligation, direct or contingent, that is
material to the Company and its Subsidiaries, taken as a whole, incurred by the
Company or the Subsidiaries, (D) any change in the capital stock or outstanding
indebtedness of the Company or any Subsidiary that is material to the Company
and its Subsidiaries, taken as a whole, or (E) any loss or damage (whether or
not insured) to the Properties which has been sustained or will have been
sustained which could have a Material Adverse Effect; and

 

  4.

Each of Dentons US LLP and Duane Morris LLP is entitled to rely on this
Officers’ Certificate in connection with the opinion that each firm is rendering
pursuant to the Equity Distribution Agreement.

[Signature Page Follows]

 

D-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have signed their names on this [    ] day
of [                ], 20[    ].

 

iCAD, INC.

By:

      Name:  

Title:

By:

     

Name:

 

Title:

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

ISSUER FREE WRITING PROSPECTUSES

None.